United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                               Nos. 00-3490/01-1834
                                   ___________

Rebecca Hunt, Susan Nurnberg,             *
                                          *
             Appellees,                   *
                                          *
      v.                                  *   Appeal from the United States
                                          *   District Court for the
State of Missouri, Department             *   Western District of Missouri
of Corrections,                           *
                                          *
             Appellant.                   *

                                    ___________

                              Submitted: November 14, 2001

                                   Filed: July 22, 2002
                                    ___________

Before McMILLIAN, FAGG and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

McMILLIAN, Circuit Judge.

        The State of Missouri, Department of Corrections (“DOC”), appeals from (1) a
final judgment entered in the United States District Court1 for the Western District of
Missouri upon a jury verdict in favor of Rebecca Hunt and Susan Nurnberg (together



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
“plaintiffs”) on their Title VII retaliation claims against DOC,2 Hunt v. Missouri
Dep’t of Corrections, No. 99-4158-CV-C-5 (W.D. Mo. Sept. 18, 2000) (Hunt)
(judgment), and (2) an order of the district court awarding plaintiffs $136,967.50 in
attorneys’ fees, see id. (Mar. 5, 2001) (hereinafter “Attorneys’ Fees Order”). For
reversal, DOC argues that the district court: (1) erred in holding that plaintiffs have
standing to sue DOC under Title VII; (2) erred in holding that DOC is not protected
by Eleventh Amendment immunity in the present case; (3) erred in holding that the
evidence was sufficient to support the jury’s verdict; and (4) abused its discretion in
awarding plaintiffs attorneys’ fees. For the reasons discussed below, we affirm the
judgment of the district court and its award of attorneys’ fees.

       Jurisdiction in the district court was proper based upon 28 U.S.C. § 1331.
Jurisdiction in this court is proper based upon 28 U.S.C. § 1291. The notices of
appeal were timely filed pursuant to Fed. R. App. P. 4(a).

                                     Background

       Plaintiffs brought this Title VII action in the district court against DOC and
Favorite Nurses, Inc. (“Favorite Nurses”), a temporary staffing agency. Plaintiffs
settled with Favorite Nurses, leaving DOC as the sole defendant. DOC moved for
summary judgment, arguing, among other things, that at all relevant times plaintiffs
were employees of Favorite Nurses, and not of DOC, and plaintiffs therefore lacked
standing to sue DOC under the terms of Title VII. Upon consideration, the district
court held that, because plaintiffs each met the statutory definition of “employee,” and
DOC met the statutory definition of “employer,” plaintiffs did have standing to sue
DOC under Title VII. See Hunt, slip op. at 9-13 (Aug. 30, 2000) (hereinafter


      2
        Plaintiffs also brought Title VII sexual harassment claims against DOC. The
jury’s verdict was in favor of DOC on those claims. See Joint Appendix, Vol. II, at
349 (verdict forms).
                                          -2-
“Summary Judgment Order”) (citing Sibley Mem’l Hosp. v. Wilson, 488 F.2d 1338
(D.C. Cir. 1973) (Sibley) (holding that suit could be maintained under Title VII where
the plaintiff was not a direct employee of the defendant, but the plaintiff met the
statutory definition of an “employee,” the defendant met the statutory definition of
an “employer,” and the plaintiff alleged that the defendant had unlawfully
discriminated against him with respect to the privileges of his employment)). Noting
that plaintiffs were at least employed by Favorite Nurses, the district court declined
at that time to decide whether plaintiffs were also employed by DOC. See id. at 13
& n.3 (“Because the Court finds that Sibley is applicable to this case, the Court does
not address the question whether the Plaintiffs were in fact dual employees of
Favorite Nurses and [DOC].”).

       The case proceeded to trial. The evidence presented at trial showed the
following. Prior to the summer of 1997, Nurnberg, a registered nurse, worked for the
Cole County, Missouri, Health Department. In that capacity, she met Julie Ives, the
Director of Nursing for DOC. In the summer of 1997, shortly after Nurnberg had left
her job with Cole County, Ives contacted Nurnberg about an employment opportunity
with DOC. During the summer of 1997, Nurnberg worked for DOC and was paid
directly by DOC. Ives told Nurnberg that she was setting up a new employee health
unit at the Jefferson City Correctional Center (JCCC) and asked Nurnberg to staff it.
Nurnberg agreed. At Ives’ request, Nurnberg contacted Hunt, also a registered nurse,
to ask her to work at the employee health unit at JCCC. Hunt also agreed. Ives
informed each of them that Favorite Nurses, a temporary staffing agency, would act
as a contracting agency and would pay them directly. DOC could not pay the nurses
directly because the state legislature had not authorized the new positions. Nurnberg
and Hunt each spoke with a representative of Favorite Nurses on the telephone.

      Plaintiffs began working in the employee health unit at JCCC on December 8,
1997. DOC owned the clinic at JCCC where plaintiffs reported to work each day,
supplied the materials plaintiffs used in the clinic, was responsible for establishing

                                         -3-
plaintiffs’ work procedures, provided plaintiffs with all doctor protocols, and made
decisions about plaintiffs’ work hours and work duties. Favorite Nurses paid
plaintiffs, but was reimbursed by DOC.

      Problems immediately arose between plaintiffs and two DOC employees in the
Fire & Safety Department at JCCC, Rodney Perry and Mitchell Seaman, who had
supervisory authority over plaintiffs. Plaintiffs complained to Ives that Perry and
Seaman were “shadowing” them, engaging in lewd behavior, and frequently making
comments of a sexual nature. Ives spoke with Perry and Seaman about plaintiffs’
complaints. Perry became angry and hostile toward plaintiffs, particularly Nurnberg.

       Problems between plaintiffs and Perry and Seaman continued. For example,
Perry and Seaman refused to provide plaintiffs with incident and accident reports,
employee health records, and doctor protocols – all of which were necessary for
plaintiffs to perform their jobs. When plaintiffs again complained to Ives about Perry
and Seaman, specifically describing the problem as sexual harassment, Ives warned
them not to file a formal complaint and told them that they would be “pulled” if they
could not get along with Perry and Seaman. When plaintiffs met with other DOC
officials, including Dave Dormire and Jerry Curtitt, they were repeatedly told that
they needed to get along better.

       In the spring of 1998, plaintiffs complained to the DOC Human Resources
Department (HR). They met with Debra Clay Harris in HR, but never heard from her
again after the meeting. Next, they contacted Alma McKinney in HR. At a meeting
between plaintiffs and McKinney, plaintiffs specifically described the problem as
sexual harassment, which should have triggered an investigation, but McKinney
insisted on referring to Perry’s and Seaman’s conduct as “unprofessional behavior.”
Plaintiffs never heard back from McKinney either. Meanwhile, the problems
plaintiffs were experiencing with Perry and Seaman persisted. On one occasion,
Perry ordered Nurnberg to perform an HIV blood test without a doctor’s order. When

                                         -4-
she refused, Perry became very angry. When she reported the problem to Ives, Ives
told her not to make such a big deal of it. On another occasion, Perry refused to give
plaintiffs filter masks before seeing a patient who was a known tuberculosis carrier.

       In April of 1998, Dave Williams, an investigator at JCCC, came into the clinic
for a tuberculosis test. Plaintiffs told him about the problems they were having. He
and his supervisor, Arthur Dearixon, began processing formal complaints and started
an investigation. Williams contacted McKinney, who told him that she had talked
with plaintiffs. When Williams and Dearixon completed their initial report, they
forwarded it to Dormire. They recommended interviews of Dormire and Harris and
further investigation. Dormire reacted by suggesting to plaintiffs that they would face
counter-charges and that their lives would become a “living hell.” Shortly thereafter,
Perry and Seaman sent memos to Dormire claiming that plaintiffs had lied. Dormire
forwarded the memos to Dearixon and urged him to initiate an investigation of
plaintiffs, but Dearixon declined. Around the same time, Ives gave plaintiffs a new
work schedule which included, for example, a 5:30 a.m. start time for Nurnberg, who
had a young daughter in school. After Nurnberg complained and alleged the work
schedule was retaliatory, the schedule was changed back. In addition, plaintiffs were
required to have their time sheets signed by a particular associate superintendent who
could rarely be found, and they were required to sign in and out every time they left
the building. Individuals such as Dormire also began closely monitoring plaintiffs’
activity.

      Based upon the initial report prepared by Williams and Dearixon, a follow-up
investigation and report were completed by Ed Robinson, at the direction of Ercell
Grimes, the DOC Inspector General. Grimes sent Robinson’s report to Dora Schriro,
Director of DOC, along with his own findings. Based upon Robinson’s report,
Grimes found that Perry and Seaman had engaged in offensive conduct but not
unequivocal sexual harassment, and that management should have responded more
quickly. He also found that Perry, Seaman, and Ives had each been deceptive in

                                          -5-
answering questions. George Lombardi, the DOC Director of Adult Institutions,
recommended that Dormire, Curtitt, Perry, and Seaman each be cautioned or
reprimanded and that Curtitt, Perry, and Seaman be required to undergo sexual
harassment training. None of these recommended actions were taken, even after
Dormire was ordered to issue letters of caution and arrange for sexual harassment
training. Afterward, Dormire and Ives began asking individuals to sign a petition
purportedly showing that the signatories were unable to see a nurse on particular
dates, at particular times. This campaign was reported to plaintiffs by a coworker.
Hunt resigned on June 30, 1998, and Nurnberg resigned on July 10, 1998.

      The jury returned a verdict for DOC on plaintiffs’ Title VII sexual harassment
claims, but found for plaintiffs on their Title VII retaliation claims. See Joint
Appendix, Vol. II, at 349 (jury verdict forms). The jury awarded Hunt $31,712.09 in
lost wages and benefits and $25,000 in non-economic damages and awarded
Nurnberg $61,023.91 in lost wages and benefits and $25,000 in non-economic
damages.

       DOC moved for judgment as a matter of law (JAML) or for a new trial,
arguing, among other things, that: (1) the evidence at trial was insufficient as a matter
of law to support a finding of an adverse employment action as an element of
plaintiffs’ retaliation claims and (2) DOC was protected by Eleventh Amendment
immunity to the extent the district court was relying on Sibley and its progeny as the
basis for subject matter jurisdiction. Upon review of the motion for JAML, the
district court concluded, in light of the evidence presented at trial, that (1) the
evidence was legally sufficient to support the jury’s finding that plaintiffs had each
suffered an adverse employment action – namely, intolerable working conditions, see
Hunt, slip op. at 6 (Jan. 23, 2001) (hereinafter “JAML Order”) (“Having listened to
both of the Plaintiffs’ testimony, the Court finds it sufficient to support the jury’s
finding that both Plaintiffs’ working conditions were intolerable”), and (2) DOC’s
Eleventh Amendment immunity argument failed because plaintiffs were, in fact,

                                           -6-
employees of DOC. See id. at 18 (“Having heard the testimony at trial, the Court
concludes that the Plaintiffs were dual employees of [DOC] and Favorite Nurses.”).
Following the district court’s entry of judgment upon the jury verdict, DOC timely
filed a notice of appeal.

        Plaintiffs moved for an award of attorneys’ fees and for additional injunctive
relief under the district court’s equitable powers. The district court denied plaintiffs’
request for additional equitable relief, but awarded plaintiffs attorneys’ fees. DOC
timely filed a second notice of appeal from the district court’s attorneys’ fees
decision. DOC’s two appeals were consolidated and are now before this court.

                                       Discussion

Standing

       DOC first argues that the district court erred in holding that plaintiffs had
standing to bring their Title VII claims against it. DOC maintains that plaintiffs were
employees of Favorite Nurses and only independent contractors of DOC. Regarding
the district court’s determination that plaintiffs were employed by both Favorite
Nurses and DOC, DOC asserts that neither the Supreme Court nor the Eighth Circuit
has recognized the concept of “dual employment” in the Title VII context and,
moreover, that the concept is inconsistent with the well-established rule that
independent contractors are not employees and therefore lack standing under Title
VII. Even if Title VII standing may be based upon “dual employment” status, DOC
continues, it was clear error for the district court to find that plaintiffs were, in fact,
dual employees of DOC and Favorite Nurses. DOC contends that the evidence in the
present case clearly established that plaintiffs were not in a direct, traditional master-
servant relationship with DOC. Rather, DOC argues, Favorite Nurses assigned
plaintiffs to the positions at JCCC subject only to DOC’s approval, and plaintiffs
themselves made “independent decisions regarding their day-to-day work involving

                                            -7-
JCCC employees’ medical issues.” Brief for Appellant at 29. DOC also emphasizes
that it did nothing to help plaintiffs become skilled or licensed, plaintiffs worked at
JCCC for only about eight months, DOC is not in the business of providing
healthcare services, and DOC did not hire plaintiffs as “employees,” but instead
contracted for Favorite Nurses to provide nurses to work at JCCC. DOC further
challenges the district court’s reasoning at the summary judgment stage that subject
matter jurisdiction could be based upon Sibley and its progeny, which have
recognized that, under appropriate circumstances, a plaintiff-employee may sue a
defendant-employer under Title VII, even though the plaintiff was not the direct
employee of the defendant. That view, DOC argues, has been rejected by the
Supreme Court’s “adoption of a presumption that Congress means an agency law
definition of ‘employee’ unless it clearly indicates otherwise.” Id. at 12 (citing
Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 325 (1992) (Darden)).

      On appeal, we review the district court’s determination of employment status
de novo, and we review the district court’s underlying factual findings for clear error.
Schwieger v. Farm Bureau Ins. Co., 207 F.3d 480, 484 (8th Cir. 2000) (Schwieger);
cf. Berger Transfer & Storage v. Central States, Southeast & Southwest Areas
Pension Fund, 85 F.3d 1374, 1377 (8th Cir. 1996) (Berger Transfer) (adopting same
standards in Fair Labor Standards Act case).

       The law is well established that Title VII protects employees, not independent
contractors, from discriminatory employment practices. See Schwieger, 207 F.3d at
483 (citing Wilde v. County of Kandiyohi, 15 F.3d 103, 104 (8th Cir. 1994) (Wilde)).
In Schwieger, we observed that Title VII’s “nominal definition of an ‘employee’ as
‘an individual employed by an employer,’ 42 U.S.C. § 2000e(f), ‘is completely
circular and explains nothing.’” Id. (quoting Darden, 503 U.S. at 323). We thus
reasoned that Congress must have intended the term to be read according to the
common law agency definition. See id. Determining whether a party is an employee
or an independent contractor, we explained, requires a fact-intensive consideration

                                          -8-
of “‘all aspects of the working relationship’ between the parties.” Id. (quoting Wilde,
15 F.3d at 106). Moreover, while the right to control the manner and means by which
tasks are accomplished is a primary consideration, no single factor is decisive. See
id. at 483-84. In Schwieger, we also discussed twelve specific factors identified in
Darden as relevant to this inquiry, but we then went on to caution that the list of
factors is nonexhaustive and the inquiry must take into account the “economic
realities” of the worker’s situation. Id. at 484. Notably, we specifically cautioned
that “[t]he existence of a contract referring to a party as an independent contractor
does not end the inquiry, because an employer ‘may not avoid Title VII by affixing
a label to a person that does not capture the substance of the employment
relationship.’” Id. at 483 (quoting Devine v. Stone, Leyton & Gershman, P.C., 100
F.3d 78, 81 (8th Cir. 1996), cert. denied, 520 U.S. 1211 (1997)). Applying the
analysis set forth in Schwieger and similar precedents, we now hold that the district
court did not err in concluding, based upon the control exercised by others over the
terms and conditions of plaintiffs’ work, that at all relevant times plaintiffs worked
at JCCC as employees rather than as independent contractors.

       We now turn to DOC’s argument that plaintiffs could not have been employees
of both Favorite Nurses and DOC, for purposes of conferring standing to sue under
Title VII. We disagree. To begin, nothing in the law precludes the possibility that
a person may have two or more employers for the same work. In the present case, the
undisputed fact that plaintiffs were employed by Favorite Nurses for the work they
were doing at JCCC was a factor to be considered by the district court in assessing
plaintiffs’ employment status vis-a-vis DOC, but it was not the decisive factor. In
reaching the conclusion that plaintiffs had sufficiently demonstrated that they were
employees, as opposed to independent contractors, the district court noted the
following:

      Plaintiffs were initially contacted, interviewed, and hired by Ives, a
      [DOC] employee. The premises, tools, and instrumentalities of the

                                          -9-
      Plaintiffs’ work were exclusively controlled by [DOC]. Plaintiffs were
      forced to rely on [DOC] employees, including Ives, Perry, and Seaman,
      for nursing protocols, employee files, accident/incident reports, and
      other information necessary to perform their jobs. Plaintiffs were also
      forced to rely on [DOC] employees to sign-off on their timecards.
      Finally, there are allegations that Dormire pressured the Plaintiffs to
      retract their complaints by warning them that the complaints were
      damaging the employee nurse program. This “warning” can be
      interpreted as a threat to the existence of the program, and with it, the
      Plaintiffs’ jobs, evidencing the obvious control that [DOC] exercised
      over Plaintiffs’ employment opportunities.

Id. at 12-13.3 In other words, in deciding at the summary judgment stage that
plaintiffs were employees at least of Favorite Nurses, the district court relied upon the
control over plaintiffs’ working terms and conditions exercised by DOC, not Favorite
Nurses. Later, in denying DOC’s motion for JAML, the district court made specific
findings regarding how DOC employees not only controlled plaintiffs’ working
conditions, but also made them intolerable. See JAML Order at 4-6. Thus, when the
district court made the post-trial finding that plaintiffs were employees of DOC as
well as Favorite Nurses, it did not “reverse course” as DOC now argues, but rather,
made a finding that was entirely consistent with its findings at the summary judgment
stage and with the evidence presented at trial. Indeed, contrary to DOC’s arguments
on appeal, the evidence at trial showed that plaintiffs did not work independently and
that they were constantly under the supervision and scrutiny of DOC officials and
employees. Furthermore, while plaintiffs were directly paid by Favorite Nurses, they
did no work for Favorite Nurses other than the JCCC work. It was DOC that hired
them, determined their work duties and schedules, provided the tools and supplies


      3
        As explained above, when DOC first challenged plaintiffs’ standing to sue
under Title VII in its motion for summary judgment, the district court declined to
reach the question of whether plaintiffs were DOC employees because the district
court, at that time, was only relying on Sibley and its progeny and considered it
sufficient that plaintiffs were, at a minimum, employees of Favorite Nurses.
                                          -10-
of their work, provided (and sometimes withheld) the doctors’ orders they needed to
do their jobs, determined and ultimately paid their salaries, and threatened to fire
them if they did not get along better with other DOC employees. Thus, upon review,
we hold that the district court did not err in ultimately concluding that plaintiffs were
employees of DOC at all relevant times and therefore had standing to sue DOC under
Title VII.4

Eleventh Amendment immunity

       Related to its standing argument, DOC argues that the district court erred in
rejecting its assertion of Eleventh Amendment immunity to plaintiffs’ Title VII
claims. DOC acknowledges that, in 1972, Congress acted within its constitutional
authority under § 5 of the 14th Amendment when it clearly and unequivocally
amended Title VII to allow state and local government employees to bring Title VII
claims against their governmental employers. See, e.g., Fitzpatrick v. Bitzer, 427
U.S. 445 (1976); Okruhlik v. University of Arkansas, 255 F.3d 615 (8th Cir. 2001).
However, DOC argues, Congress did not unequivocally express an intent to abrogate
Eleventh Amendment immunity for Title VII claims brought against governmental
employers by persons who are not actual employees.

       DOC’s Eleventh Amendment argument rests upon the assumption that
plaintiffs were not employees of DOC. As we have already held that the district court
did not err in concluding that plaintiffs were employees of DOC, we hold that the
district court likewise did not err in concluding that DOC is not protected by Eleventh
Amendment immunity in the present case.



      4
        In light of our holding that the district court did not err in determining that
plaintiffs were employees of DOC, we need not review the district court’s alternative
ground for holding that plaintiffs had standing to sue DOC under Title VII, which
was based upon the reasoning and holding in Sibley and its progeny.
                                          -11-
Sufficiency of the evidence

       DOC next argues that the district court erred in denying its post-trial motion
for judgment as a matter of law based upon insufficiency of the evidence.
Specifically, DOC contends that plaintiffs did not prove that they were subjected to
any adverse actions materially affecting the terms or conditions of their employment.
Therefore, DOC contends, plaintiffs failed as a matter of law to prove a constructive
discharge, an essential element of their retaliation claim. DOC maintains that, even
viewing the evidence in the light most favorable to plaintiffs and giving plaintiffs the
benefit of all reasonable inferences, the evidence at most establishes that plaintiffs
were merely ostracized, scrutinized, and presented with an unsatisfactory work
schedule which was never actually implemented – none of which suffices to establish
a constructive discharge. See, e.g., Summit v. S-B Power Tool, 121 F.3d 416, 421 (8th
Cir. 1997) (affirming JAML for the defendant-employer for insufficiency of the
evidence to prove a constructive discharge where the evidence showed that, although
the plaintiff-employee had been transferred to a second shift with temporary
employees and defective parts, her stress was caused largely by her own performance
problems and not by sex discrimination), cert. denied, 523 U.S. 1004 (1998);
Hanenburg v. Principal Mut. Life Ins. Co., 118 F.3d 570, 575 (8th Cir. 1997)
(affirming summary judgment for the defendant-employer on a constructive discharge
claim where the evidence would show, at most, that the plaintiff-employee was
subjected to heightened scrutiny making the job less enjoyable and more stressful, but
not intolerable).

       We review the record as a whole, drawing all reasonable inferences in favor of
plaintiffs as the nonmoving parties.5 The question before us is whether there was “a

      5
        DOC argues that the facts regarding the allegations of sexual harassment are
not relevant to the issues on appeal and, in any event, should be viewed in the light
most favorable to DOC as the prevailing party on plaintiffs’ sexual harassment
claims. See Reply Brief for Appellant at 1 (citing Morse v. Southern Union Co., 174
                                          -12-
complete absence of probative facts” supporting plaintiffs’ position, such that no
reasonable juror could have found that they had been constructively discharged from
their jobs. Ogden v. Wax Works, Inc., 214 F.3d 999, 1005-06 (8th Cir. 2000). “A
constructive discharge occurs when an employer, through action or inaction, renders
an employee’s working conditions so intolerable that the employee essentially is
forced to terminate her employment.” Henderson v. Simmons Foods, Inc., 217 F.3d
612, 617 (8th Cir. 2000).

       As the district court explained, the evidence in the present case reasonably
established that plaintiffs’ complaints about the manner in which they were being
treated by Perry and Seaman were not met with any meaningful support, but were
instead answered with threats to their well-being, threats of termination, efforts to
obstruct their work, additional unnecessary and unreasonable job requirements, and
general harassment. Indeed, when an internal investigation of plaintiffs’ complaints
resulted in a directive to Dormire to discipline and require sexual harassment training
for several DOC employees, including Perry and Seaman, he simply did nothing. In
sum, the evidence viewed in the proper light reasonably supports the conclusion that
DOC, through its action and inaction, rendered plaintiffs’ working conditions so
intolerable that they were left with no choice but to terminate their employment. See
JAML Order at 4-5. We therefore hold that the evidence was legally sufficient to
support the jury’s verdict, including the finding that plaintiffs were constructively
discharged.


F.3d 917, 924 (8th Cir.), cert. dismissed, 527 U.S. 1059 (1999)). We disagree. DOC
is appealing from the district court’s denial of its post-trial motion for judgment as a
matter of law on plaintiffs’ retaliation claims. “[I]n entertaining a motion for
judgment as a matter of law, the court should review all of the evidence in the record.
In so doing, however, the court must draw all reasonable inferences in favor of the
nonmoving party.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000). “Thus, although the court should review the record as a whole, it must
disregard all evidence favorable to the moving party that the jury is not required to
believe.” Id.
                                          -13-
Attorneys’ fees

       Finally, DOC argues that the district court abused its discretion in awarding
plaintiffs attorneys’ fees. DOC argues that the documentation plaintiffs submitted in
support of their request was not sufficiently detailed, the hours billed were excessive
and redundant, and some of the fees requested and awarded were for work done on
matters unrelated to plaintiffs’ successful claims against DOC. DOC particularly
highlights the entries where plaintiffs’ attorneys billed an unusually high number of
hours in a single day.

       To the extent DOC presented the same arguments in the district court, the
district court carefully considered and rejected them. See Attorneys’ Fees Order at
6-8. The district court determined that the billing entries submitted by plaintiffs’
attorneys were sufficiently detailed to support their requests for fees. For example,
for each day – including those on which an unusually large number of hours were
billed – plaintiffs’ records listed not just the number of hours expended but also the
various tasks performed by each attorney in that day. See id. at 6-7. The district
court also reasoned that the hours for which plaintiffs’ attorneys sought
reimbursement were reasonably expended. For instance, the days with an unusually
large number of billed hours generally correlated with the days on which multiple
depositions were taken or the case was in trial. See id. As to DOC’s assertion that
some of the fees were not related to plaintiffs’ successful claims, the district court
carefully reviewed the bills submitted and appropriately concluded that the hours for
which reimbursement was requested were “reasonable in relation to the result
obtained.” Id. at 7-8. Upon review of the record and the parties’ arguments on
appeal, we hold that the district court did not abuse its discretion in awarding
attorneys’ fees in the present case.




                                         -14-
                                   Conclusion

       For the reasons stated, the judgment of the district court and the award of
attorneys’ fees are affirmed.



      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -15-